             Case 5:19-cv-00741-FB Document 20 Filed 02/05/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

CARLTON OVERTON,                                   §
                                                   §
      Plaintiff,                                   §
                                                   §
VS.                                                §         CIVIL ACTION NO. SA-19-CA-741-FB
                                                   §
WELLS FARGO BANK, N.A.,                            §
                                                   §
      Defendant.                                   §

            ORDER OF DISMISSAL WITH PREJUDICE AND FINAL JUDGMENT

         Before the Court is the Agreed Stipulation of Dismissal with Prejudice filed by the parties

  on February 5, 2020 (docket #19). The parties advise that they stipulate and agree to dismiss this

  case with prejudice pursuant to Federal Rule of Civil Procedure 41 with each party to bear his or its

  own costs and attorney’s fees.

         Accordingly, IT IS HEREBY ORDERED, ADJUDGED and DECREED that plaintiff’s

  claims against the defendant are DISMISSED WITH PREJUDICE pursuant to the Agreed

  Stipulation of Dismissal with Prejudice filed on February 5, 2020 (docket #19), with costs and

  attorney’s fees to be borne by the party incurring same. Motions pending, if any, are also

  DISMISSED, and this case is now CLOSED.

         It is so ORDERED.

         SIGNED this 6th day of February, 2020.


                                       _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE
